THE STATE OF TEXAS
                         MANDATE             FILED IN
                                       12th COURT OF APPEALS
                     ********************************************* TYLER, TEXAS
                                                                            7/1/2015 2:09:50 PM
                                                                                CATHY S. LUSK
                                                                                    Clerk
TO THE 145TH DISTRICT COURT OF NACOGDOCHES COUNTY, GREETING:

       Before our Court of Appeals tor the 12th Court of Appeals District of Texas, on the 30th
day of April, 2015, the cause upon appeal to revise or reverse your judgment between

                      TERRON PENEVRICK MITCHELL, Appellant

                       NO. 12-14-00064-CR; Trial Court No. Fl018049

                          Opinion by James T. Worthen, Chief Justice.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

      "THIS CAUSE came to be heard on the appellate record and briefs filed herein, and the
same being considered, it is the opinion of this court that there was no error in the judgment.

       It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the court
below be in all things affirmed, and that this decision be certified to the court below for
observance."

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in lhis behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. 'WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 261h day of June, 2015.


                       CATHY S. LUSK, CLERK
CHIEF jUSTICE                                                                                                                     CLERK
jAMES T. WORTHEN                                                                                                                 CATHY S. LUSK

JUSTICES
BRIAN HOYLE
GREG NEELEY




         June 26,2015


         Ms. Loretta Cammack
         District Clerk
         101 West Main Street
         Room 120
         Nacogdoches, TX 75961
         * DELIVERED VIA E-MAIL                      *
          RE:        Case Number:                             12-14-00064-CR
                     Trial Court Case Number:                 Fl018049

         Style:      Terron Penevrick Mitchell
                     V.
                     The State ofTexas

         Pursuant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
         Mandate issued in the above cause. When the District or County Clerk has executed the
         Mandate in accordance with the opinion of this Court, the Clerk is requested to fill in the
         information below and to return the attached copy to this office.

         Very truly yours,

          CATHY S. LUSK, CLERK




          C Mr. Dean Watts (DELIVERED VIA E-MAIL)
          C Ms. Nicole D. Lostracco (DELIVERED VIA E-MAIL)


         Mandate executed on               ;6+-      day of       0uJ...;                            ,2015.
          Brief expl":"t!':ac~ion               ~en:       T_e rror'J (YI jfe_t;:;::;;,aS                        i !l!'or cera/ t-of

           ~~~                                                                       ·---
                          1517WESTFRONTSTRI!BT • SuiTI!354 • TYLilR. TX75702 • l'EL:903-593-8471 • FAX: 903-593-2193
   Serving Anderson, Angelina, Chervkee, Gregg. Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, .S"an Augustine, Shelby, Smith Trinity, Upshur, Van
                                                               Zandt and Wood Counties
                                                            www.12thcoa.courts.statc.tx.us